Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9 are rendered indefinite by the term “dugout” since it is unclear what structure is being claimed. There is no standard definition for the term “dugout” in the packaging/container art. Applicant is advised to replace the term “dugout” with  a term that better describes the structure, e.g. “container”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rennecamp (US 6,474,342) in view of Tsukamoto (US 4,164,999) and Kirkpatrick (US 2,821,074).
Regarding claim 1, Rennecamp discloses a dugout (container) assembly (See Fig. 1) wherein the dugout (container) is configured to retain articles for smoking, said assembly comprising: a housing (at 1) having a bottom wall and a perimeter wall being attached to and extending upwardly from said bottom wall, said perimeter wall including a front wall, a rear wall, a first side wall and a second side wall, said housing having a top side having a first opening (rectangular opening at 8 in Fig. 2) and a second opening (round opening at 9 in Fig. 2) extending therethrough; a first compartment (at 6 in Fig. 7) being positioned in said housing adjacent to said first side wall and having an interior being aligned with said first opening, a second compartment (at 7 in Fig. 7) being positioned in said housing adjacent to said second side wall and having an interior aligned with said second opening, said first and second openings being closable. Rennecamp discloses the claimed invention except for the dugout/container being in combination with a spinner. 
However, Tsukamoto teaches it is well known in the art for a smoking article container (at 12 in Fig. 5) to be provided in combination with a match holder (at 112 in Fig. 5) mounted on the container, for the purpose of allowing the user to conveniently light the smoking articles. Therefore, it would have 
Furthermore, Kirkpatrick teaches a match holder in the form of a spinner (See Fig. 1) comprising  a disc (at 42/30 in Fig. 2) being rotatably mounted on a housing (20), said disc having an outer surface (at 40 in fig. 2) facing away from said housing, said outer surface having indicia (at 42 in Fig. 2) thereon dividing said outer surface into a plurality of sections, each of said sections having an action indicia thereon; and a pointer (indicia on the outside of the housing shown in Fig. 1) said housing, said pointer extending over said outer surface and indicating one of said sections after rotation of said disc terminates, for the purpose of forming simplified/safe lighting of a match and also provide advertising.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the match holder of Rennecamp-Tsukamoto to be in the form of a spinner as taught by Kirkpatrick in order to provide a safer lighting and provide advertising to the consumer.
Regarding claim 2, Rennecamp discloses a door (3) being positioned on said housing, said door being movable to open or close said first and second openings.
Regarding claim 3, Kirkpatrick teaches a spin actuator (at 60) being mechanically coupled to said disc, said spin actuator being actuated to cause said disc to rotate.
Regarding claims 7-8, Rennecamp-Tsukamoto-Kirkpatrick discloses said front wall has an aperture therein, said disc being positioned in said housing and being viewable through said aperture, said pointer being mounted on said front wall and extending over said aperture.


Allowable Subject Matter
Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735